                               IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

PUEBLO OF JEMEZ,

                  Plaintiff,

v.                                                                         CIV 12-0800 JB/JHR

UNITED STATES OF AMERICA,

                  Defendant,

and

NEW MEXICO GAS COMPANY,

                  Defendant-in-Intervention,

                         MEMORANDUM OPINION AND ORDER
           This matter comes before the Court on Defendant United States’ Renewed Motion to

Compel Production of Documents, [Doc. 234], filed August 17, 2018, and fully briefed on

September 12, 2018. [See Doc. 260]. The Court, having reviewed Plaintiff Pueblo of Jemez’s

Response [Doc. 256], and the United States’ Reply [Doc. 259], finds that the Motion is well-

taken and will be granted for the reasons set forth below.

      I)      BACKGROUND

           Plaintiff, a federally-recognized Indian Tribe, brought this action against the United

States to quiet its aboriginal title to the lands known as the Valles Caldera National Preserve,

formerly referred to as Baca Location No. 1. [Doc. 91 (Joint Status Report) at 2]. Plaintiff’s

claim is premised upon the alleged fact that “[t]he ancestral Jemez people were the predominant

and primary Native American occupants and land users of the Jemez Mountains, including the

lands of the Valles Caldera National Preserve and the greater Rio Jemez watershed[.]” [Doc. 1


                                                 1
(Complaint) at 1-2]. As set forth in the Complaint, “[i]n 1860 Congress authorized the heirs of

Luis Maria Cabeza de Baca (the ‘Baca heirs’) to select 496,447 acres, in no more than five

square parcels, of so-called ‘public domain’ lands anywhere in the Territory of New Mexico.”

[Id. at 2]. One of the parcels selected by the Baca heirs, subsequently known as “Baca Location

No. 1” encompassed approximately 99,289 acres including and surrounding the Valles Caldera.

[Id]. Plaintiff claims, and the Tenth Circuit agreed, 1 that the Baca heirs received this grant

subject to the continuing aboriginal Indian Title of the Pueblo of Jemez, “assuming that Jemez

maintained aboriginal possession at the time.” [See Doc. 42-1 (Mandate) at 39 (As the Tenth

Circuit “pointed out, Supreme Court decisions since 1823 make clear that the Baca grant at issue

was subject to the Jemez Pueblo’s aboriginal title – assuming the Jemez maintained aboriginal

possession at the time.”)]. However, the Tenth Circuit made clear that it expressed “no opinion

on whether, on remand, the Jemez Pueblo can factually establish aboriginal possession to the

land it claims.” [Doc. 42-1 at 39]. That was left to this Court. [Id. at 48 (“At this point in the

current proceedings, neither party has had the opportunity to offer evidence about whether

anyone has actually interfered with the Jemez Pueblo’s traditional occupancy and uses of the

land in question here, before or after 1946.”)].

        On remand, this Court entered a Scheduling Order and the parties have engaged in

discovery. [See Doc. 94 (Scheduling Order); Docs. 115 & 116 (Protective Orders Governing

Confidential Information); Doc. 119 (Order and Stipulation Regarding Discovery Procedure);

Doc. 144 (Stipulated Order Amending Scheduling Orders); Doc. 187 (Stipulated Order

Amending Scheduling Order)]. Trial is set for October 29, 2018. [Doc. 223].


1
 This case was initially dismissed for want of jurisdiction by the Honorable Robert Brack. See Doc. 26. The Tenth
Circuit reversed Judge Brack’s decision and remanded this case for further proceedings. See Doc. 42. The Court
presumes that the parties are familiar with the case history, and so does not fully set forth that procedural
background.

                                                        2
          Defendant served its First Set of Interrogatories and Requests for Production on May 17,

2016, [see Doc. 61 (Certificate of Service)]. Plaintiff served its Objections and Responses to

Defendant’s First Set of Requests for Production and Interrogatories on July 11, 2016, [Doc. 71

(Certificate of Service)]. Ultimately, Defendant filed a Motion to Compel Plaintiff’s responses to

certain requests for production, among other things. [See Doc. 170]. While this Court granted

Defendant most of the relief requested in its Motion, it did not rule on Defendant’s requests for

production, denying the relief requested without prejudice. [See Doc. 218]. This was because

Defendant’s Motion did not comply with this Court’s Local Rules which required it to attach the

requests at issue and Plaintiff’s responses to them. [Id., p. 15]. Defendant has now renewed its

Motion as to its requests for production. [See Doc. 234].

          Most basically, Defendant asks the Court to overrule Plaintiff’s assertion of privilege as

to approximately three thousand (3,000) documents that it has withheld. [See Doc. 234].

Defendant argues that Plaintiff’s asserted “Legislative Process Privilege” either does not exist or

does not apply to the facts of this case. [See id., p. 13].2 Plaintiff’s Response, on the other hand,

argues that Defendant has still failed to comply with this Court’s local rules in renewing its

motion and that the Motion should be denied as untimely. [See Doc. 256, pp. 5-10].

Alternatively, Plaintiff argues that it “appropriately asserted the legislative process privilege” in

response to Defendant’s document requests. [Id., p. 10]. In Reply, Defendant argues that any

failure to comply with the Court’s local rules was inadvertent and harmless, and that its Motion

was not untimely. [See Doc. 259, pp. 2-8]. Moreover, Defendant argues that Plaintiff has failed

to demonstrate that its asserted privilege applies to shield it from discovery in this case. [See id.,

p. 13].


2
 Defendant, like the Court initially struggled with which privilege Plaintiff appears to assert. [See Doc. 234, pp. 13-
18]. Plaintiff clarifies in its Response that it is asserting “the Legislative Privilege.” [Doc. 256, p. 13].

                                                           3
   II)      ISSUES PRESENTED

   1. Is Defendant foreclosed from a decision on the merits of its Motion?

   2. If not, does Plaintiff’s invocation of the “legislative process privilege” preclude

         production of the documents at issue?

   III)     LEGAL STANDARDS

         Federal Rule of Civil Procedure 26(b)(1) governs the scope of discovery, providing that

         [p]arties may obtain discovery regarding any nonprivileged matter that is relevant
         to any party’s claim or defense and proportional to the needs of the case,
         considering the importance of the issues at stake in the action, the amount in
         controversy, the parties’ relative access to relevant information, the parties’
         resources, the importance of the discovery in resolving the issues, and whether the
         burden or expense of the proposed discovery outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1). “Information within this scope of discovery need not be admissible in

evidence to be discoverable.” Id.

         Parties may issue requests for production pursuant to Federal Rule of Civil Procedure 34

“within the scope of Rule 26(b)[.]” Fed. R. Civ. P. 34(a). Each request must be responded to or

addressed by specific objection. Fed. R. Civ. P. 34(b)(2). A party may move to compel a

response to a request for production if good faith attempts to secure the answer are unsuccessful.

Fed. R. Civ. P. 37(a)(3)(B)(iv).

         Rule 26(b)(5) of the Federal Rules of Civil Procedure governs privilege logs. Rule

26(b)(5)(A) states:

         When a party withholds information otherwise discoverable by claiming that the
         information is privileged or subject to protection as trial-preparation material, the
         party must: (i) expressly make the claim; and (ii) describe the nature of the
         documents, communications, or tangible things not produced or disclosed—and
         do so in a manner that, without revealing information itself privileged or
         protected, will enable other parties to assess the claim.

Fed. R. Civ. P. 26(b)(5)(A).



                                                  4
         There are a certain “basic principles” that this Court operates under when faced with an

assertion of privilege. See Motley v. Marathon Oil Co., 71 F.3d 1547, 1550 (10th Cir. 1995). The

first is that “[t]he party seeking to assert a privilege has the burden of establishing its

applicability.” Id. (citation omitted). The second is that, even where a valid privilege applies,

“[t]he law is well settled that failure to produce a privilege log or production of an inadequate

privilege log may be deemed waiver of the privilege.” Anaya v. CBS Broad., Inc., 251 F.R.D.

645, 651 (D.N.M. 2007) (citation omitted).

   IV)      ANALYSIS

         A) Violations of Procedure and Timing of the Motion

         Plaintiff argues that Defendant’s Motion should be denied as a matter of procedure

because, despite this Court’s prior ruling, it failed to comply with this Court’s Local Rules when

renewing its Motion to Compel. [See Doc. 256, pp. 1-3]. Specifically, Plaintiff argues that,

despite filing hundreds of pages of its privilege logs, Defendant failed to attach Plaintiff’s

responses to the discovery requests at issue. [Id., p. 2]. Plaintiff’s argument is rejected. Local

rules may be waived by a Judge to avoid injustice. D.N.M.LR-Civ. 1.7. Here, Defendant

corrected its filing error by attaching the subject responses to its Reply brief. As such, the Court

will not deny Defendant’s Motion as a matter of procedure.

         Plaintiff also points to a filing error by Defendant as grounds to deny its Motion. [See

Doc. 256, pp. 5-7]. This argument, too, is rejected. As with Defendant’s failure to attach the

pertinent discovery responses to its Motion, this error was corrected with the filing of

Defendant’s Reply brief.

         Finally, Plaintiff argues that “the motion should be denied because it was brought eight

months after the discovery deadline, during the summary judgment phase, and weeks before



                                                 5
trial.” [Doc. 256, p. 7]. In support, Plaintiff argues that it has been more than two years since it

first asserted the privilege at issue in response to Defendant’s requests. [Id., p. 8]. Plaintiff adds

that it will suffer unfair prejudice if it is forced to produce the documents at issue weeks before

trial. [Id., p. 9]. In its Reply, Defendant argues that Plaintiff will not suffer the requisite prejudice

to support denial of the Motion. [See Doc. 259, pp. 11-12].

        The Court is cognizant that there will be some burden on Plaintiff if Defendant’s Motion

is granted. However, for reasons stated in its last Memorandum Opinion and Order, the Court

will not find the Motion to be untimely. [See Doc. 218, p. 7]. Moreover, the Court does not find

that the burden on Plaintiff is sufficient to justify denial of Defendant’s Motion, even with trial

looming. As Defendant argues, the subject documents should be readily available to Plaintiff,

they should already be bates-numbered, and they are presumptively entitled to protection under

the Court’s confidentiality order. [See Doc. 259, p. 12]. As such, the Court will not deny

Defendant’s Motion on timeliness grounds.

        B) Document Production

        Turning to the heart of the matter, the Court will grant Defendant’s Motion in full, for

two reasons. First, the Court finds that the “legislative process privilege” does not apply to shield

the requested discovery in this case. Second, even if the privilege applied, the Court finds that

Plaintiff has waived it through the production of an inadequate privilege log.

        In reaching these conclusions, the Court first finds that the identified documents are

relevant under Federal Rule of Civil Procedure 26(b)(1). Defendant argues that the documents

are “presumptively relevant” because “[t]he documents identified as responsive to the United

States’ requests for production were located through computer searches using search terms the

parties agreed upon.” [Doc. 234, p. 12]. Plaintiff responds that “[m]ost of the documents



                                                   6
withheld have no bearing on this case[,]” and were only identified through Defendant’s

document management software, which casts a broad net. [Doc. 256, p. 15]. The Court agrees

with Defendant that, in this case, the presence of stipulated search terms bolsters the conclusion

that the documents identified are presumptively relevant to the claims and defenses at issue.

Moreover, information within the scope of discovery need not be admissible in evidence to be

discoverable. Fed. R. Civ. P. 26(b)(1). To the extent that Plaintiff believes that certain documents

identified are irrelevant to this case, it may preserve its position with an objection at trial.

        Turning to the privilege at issue, Plaintiff relies heavily on Tohono O'odham Nation v.

Ducey, CV 15-1135, 2016 WL 3402391 (D. Ariz. June 21, 2016). In that case, the court

examined the speech or debate clause of the United States Constitution, and concluded that like

state legislators, tribal legislators “enjoy protection from criminal, civil, or evidentiary process

that interferes with their ‘legitimate legislative activity.’” Id. at *3 (citation omitted). The court

explained, “the legislative privilege is a corollary to legislative immunity, and courts have

recognized that tribal legislators are protected by such immunity.” Id. (citation omitted).

However, the application of the privilege in Tohono shows why it is not applicable here. As was

explained by the court, “[t]he legislative privilege protects a legislator’s communications that

‘bear on potential legislation’ – communications undertaken ‘in connection with or in aid of

legislative acts.” Id. at *4 (citation omitted). Thus, a communication is not privileged simply

because a legislator made or received it, it must pertain to legislation. Id. In determining whether

a communication is legislative, the Court considers: “(1) whether the act involves ad hoc

decision-making, or the formulation of policy; (2) whether the act applies to a few individuals, or

to the public at large; (3) whether the act is formally legislative in character; and (4) whether it

bears all the hallmarks of traditional legislation.” Id. (quoted authority omitted).



                                                   7
       After reviewing these factors, and in support of application of the privilege, Plaintiff

argues that its “notes, meeting minutes, resolutions, and all communications within and between

branches involve the formulation of policy for the members of the Pueblo of Jemez, the

community at large. These communications are legislative.” [Doc. 256, p. 14]. Defendant argues

that this formulation of the privilege is “wildly overbroad,” [Doc. 259, p. 15], and the Court is

incline to agree. While remaining cognizant that Plaintiff’s system of government may differ

from that employed by the federal government and the states, the Court will not extend a

privilege that is intended to protect pre-decisional legislative communications to those that are

arguably executive as well. As such, the Court rejects the notion that communications between

the respective branches of Plaintiff’s government qualify for protection. As the Tohono court

explained, “a communication is not protected by the legislative privilege simply because a

legislator made or received it. The privilege applies only if the communication pertains to

legislation, as opposed to executive or administrative action.” Tohono, 2016 WL 3402391 at *4

(citation omitted). It is Plaintiff’s burden to support the privilege that it relies on, and Plaintiff

has failed to do so with regard to communications between its branches of government.

       Notably, Plaintiff appears to argue that even communications by its executive branch

may qualify under the legislative privilege. [See Doc. 256, p. 14 (“As a fully functioning

sovereign tribal government, the Pueblo of Jemez’s communications between the Governor(s)

(including their direct staff) and Tribal Council Members (executive and legislative), and among

Tribal Council Members (legislators), themselves are protected by the privilege.”)]. Plaintiff’s

blanket categorization is foreclosed by the rationale of Tohono. Moreover, even if the Court were

to determine that an executive branch privilege is asserted by Plaintiff, it would not apply on

these facts. See, e.g., Casad v. U.S. Dept. of Health and Human Services, 301 F.3d 1247, 1251



                                                  8
(10th Cir. 2002) (discussing the executive deliberative process privilege). As Defendant points

out, the executive deliberative process privilege applies only to agency communications that are

predecisional and that are deliberative in nature. [Doc. 234, p. 14]; see Dep't of Interior v.

Klamath Water Users Protective Ass'n, 532 U.S. 1, 8 (2001); Ctr. for Biological Diversity v.

Norton, 336 F. Supp. 2d 1149, 1153 (D.N.M. 2004). Neither Plaintiff’s briefing nor, more

importantly, its privilege log supplies the essential bases for the executive privilege.

       Turning to Plaintiff’s “notes, meeting minutes, [and] resolutions,” the Court is not

convinced that such matters are protected by the legislative privilege. For example, adopted

resolutions are not predecisional and thus not protected. Compare Casad, 301 F.3d at 1251

(Executive privilege does not protect final agency decisions.). This much Plaintiff admits. [See

Doc. 256, p. 18]. While “notes and meeting minutes” may include privileged material, Plaintiff

has failed to provide sufficient information to show how the Tohono factors apply in this case, as

is its burden. For example, Plaintiff points to drafts of a leasing code as an example of a

document that should be protected under the Tohono analysis. [See Doc. 256, p. 14]. However,

based on Plaintiff’s privilege log, the Court is unable to determine whether that code was

adopted, either in whole or in part. [See id.]. Without such information, the Court cannot

conclude that such documents are protected by the deliberative process privilege.

       Finally, as noted above, Defendant attached hundreds of pages of privilege logs to its

Motion. The Court has reviewed the logs, and finds that they are so inadequate as to waive

whichever privilege Plaintiff is asserting. Many of the assertions of privilege by Plaintiff are

simply too sparse to adequately put the Court, or Defendant, on notice as to the content of the

withheld documents and the resulting basis of the privilege asserted. As an example, one of the

documents withheld under the “Executive/Leg Process” privilege is described as “Email from



                                                  9
NRD to Governors regarding religious ceremonial purposes.” [See Doc. 234-9, p. 158]. That

description supports no privilege available to Plaintiff here. Another example is a document

labeled “Redacted 06/05/2017 email to POJ Governors from Exec Admin re: draft plan.” [See

Doc. 234-9, p. 126]. Such a document might or might not be privileged, but the description gets

this Court no closer to a determination. After full review, the Court concludes that Plaintiff has

waived whatever privilege it intended to assert by producing an inadequate privilege log.

       IV. CONCLUSION

       The Court finds Defendant’s Motion [Doc. 234] is well-taken and should be granted. The

Court hereby orders that Plaintiff shall deliver to Defendant all documents it has withheld on the

basis of the legislative process privilege within ten (10) days of the entry of this Memorandum

Opinion and Order.

       IT IS SO ORDERED.



                                                    ________________________
                                                    JERRY H. RITTER
                                                    U.S. MAGISTRATE JUDGE




                                               10
